Warren E. Burger: We'll hear arguments in Number 7, Gunn against the University Committee. Mr. Louisell.
David W. Louisell : Mr. Chief Justice, may it please the Court. In some ways, this is the most unusual of all three-judge cases because as I think I can show, the one issue that was, at least arguably involved here, the three-judge court insisted explicitly on ignoring it. And an issue that really wasn't at all involved, they insisted on rendering an advisory opinion of it. After I argued this case in January of 1969 in reflecting immediately afterwards on some of the questions from the bench, I realized that I hadn't probably early enough in my argument made it very clear just who the parties are and that the State of Texas as such is not a party to this case. This was a three-judge suit brought by the committee and by three individuals apparently purporting to represent classes of people and the suit was brought under the Dombrowski theory basically. The defendants, the county attorney of the county involved here and the other two defendants, the sheriff and the justice of the peace are the appellants in this Court. The Attorney General of Texas as the senior law enforcement officer of Texas took over the defense of three-judge case but the state itself is not a party to the suit. Now, Your Honors after the last argument because of some questions addressed from the bench primarily, we filed a supplemental brief and the only briefs before the Court on the merits here are our opening brief, the brief for appellees that was not replied to as such and our supplemental brief. It seems to me that it's very important, as always of course, but perhaps particularly here because of the nature of what the three judges did below to be very observant of the facts. On December 12, 1967, President Johnson, and the press of course announced it a little bit ahead of time so that excitement, interest was aroused, went to make an address and to inspect Fort Hood in Central Texas. The speech was to be a dedicatory speech at Central Texas College. The Secret Service summoned all the local law enforcement people to help prepare for this event. The Sheriff of Bell County and Coryell, the adjacent county, the local police chiefs were all summoned and urged to lend of course their aid in the protection of the President and in appraisal of the facts here, the Court of course will be aware that this was within about just a little more than four years of the shadow of Dallas, Texas of November 1963. Seven, at least seven members from the University of Texas and presumably a number of them members of this committee organized a protest the war in Vietnam, came to the premises shortly after the President had begun to speak and they had their protest signs. I perhaps should, again, remind Your Honors that Fort Hood, I think is the largest armored fort in the United States, at least 25,000 or 35,000 people on duty there and at least 25,000 gathered to hear the President's address. Many of the people stationed at Fort Hood are veterans who have returned from Vietnam or are on their way to Vietnam, personnel on their way to Vietnam. When the protesters, including the three individual plaintiffs here arrived at the premises, they started to approach with their signs and there's no claim that there was any impropriety about the signs. Of course, there's no claim that they weren't perfectly within their right in a peaceful protest. But immediately or almost immediately, perhaps not quite, and unfortunately one of these cases tried only on affidavits like our equity practice before in 1912, I can't really say that to the extent there is a dispute in the facts that there's any real resolution of the facts in the opinion of the three-judge court, but most of the facts, most of the significant facts are not really undisputed. Very soon, violence started. One of the protesting young men was attacked. A burly sergeant is reported as having said they have never seen blood. Terrible commotion commenced and it is important I think Your Honors to note that the first intervention was not by the Texas Sheriff or the Texas Police or any other Texas official. The first attempt to prevent the serious potential violence was by the Military Police there. The Military Police took control, took custody of these men and then turned them over to the sheriff. Apparently, there was some momentary dispute, that is turn them over to the deputy sheriff, actually, the sheriff himself was at a distant point near to the presidential stand and when he saw the commotion, he came over to see what should be done about it. These three plaintiffs were turned over to one of the deputy sheriffs. There was some momentary confusion as to whether the exact locus was in Bell County or Coryell County but they ended up in Bell County and when it was decided that it had been within the territorial limits of Bell County, the sheriff authorized a disturbing of the peace charge against these three people who had been taken in custody. It's very important at least I think it's an interest to note that this disturbing of the peace statute as it then existed in Texas and as it is reported, printed on page 12 of our brief -- excuse me, page 12 of the joint appendix and it also appears in our brief, provides a penalty in the maximum amount of $200.00 but there is no provision for a jail sentence. More lenient for example than some of our other similar statutes, my own California statute for example, has a 90-day jail provision in it too. There were some things that took place and here of course, you have some conflict in the affidavits. The affidavit of the sheriff of Bell County denies any brutality, denies anything approaching brutality. In fact, shows relatively I would say courteous treatment, they were allowed to continue to watch for example the television of the President's speech but they are some things that are unfortunate things from the view point of a precise correct administration of the law. Of course, this is a rural community between Austin and Waco, Texas, a lay justice of the peace and so forth and the justice of the peace according to one of the affidavits of one of the young men, fixed the bail of $500.00 where the maximum penalty was $200.00. The bail was immediately made or maybe I shouldn't say immediately but very promptly made. The lawyer came very informally and quickly provided the bail requirement and they were released.
Warren E. Burger: Are you suggesting possibly Mr. Louisell that the atmosphere at the moment was affected by the fact that the safety and security of the President of the United States was thought to be involved and that it wasn't just an ordinary disturbance at the county fair, is that what you're suggesting?
David W. Louisell : Precisely that, and of course with what had taken place just four years earlier, one can understand the state of even not only concerned but of extreme anxiety but I'm also suggesting as the sheriff makes clear in his affidavit that there wasn't any intention upon the part of Texas officials to organize against a reasonable protest. They weren't the ones to seize these people and as the sheriff pointed out in his affidavit, the one very happy thing about the event was that these people who dared to go into that environment under those circumstances escaped substantially uninjured. One did have, I believe some bleeding from the mouth for awhile. Now, this all took place on December 12, 1967 and incidentally the bleeding of the mouth, from the mouth was from the assault of one of the soldiers, it had nothing to do with any action of the Texas sheriff or police officials. On December 21, the three-judge suit was started invoking the usual sections of the Judicial Code 1983, the Declaratory Judgment Act and asking for a declaration and an injunction against enforcement of the section of the Texas Penal Code, I have already referred to, the so-called disturbing of the peace section, Article 474. A temporary restraining order was granted. This was extended from time to time until the hearing but before the hearing which occurred on February 23, 1968, before the hearing, all these charges of disturbing the peace against these three plaintiffs and they are reproduced in the joint appendix and you will note of course, that they were printed forms and merely filled in. Of course, this doesn't show up in the printing of them, that is in the printing of the record but they simply filled in in this layman language, “dist. the peace.” On February 13, all three of these charges were dismissed by the county attorney because he was advised that the actual incidence had taken place on a federal enclave, a part of the territory pertinent to Fort Hood and that the state had ceded jurisdiction and there was no state jurisdiction at all so they were dismissed. In all candor, I think I said at the last argument and I believe it is firmly now as then, that if they hadn't been dismissed for this reason, they would've been dismissed because of the facts. There had been no disturbing of the peace, at least as far as we can tell from this cold record. Maybe it might have been appropriate to charge them with an affray under the Texas Code, but certainly if the justice of the peace hadn't been forced by the reason of the thing to dismiss these charges, the County Court on appeal where you have a de novo trial, from a conviction by a justice of the peace, they would've been found before it -- and to throw them out.
Speaker: Mr. Louisell, now what happened to the temporary restraining order?
David W. Louisell : The temporary restraining order was continued from time to time in all the entrances, the entries I should say of continuing are in the docket orders. It was continued right up until the time of the hearing on February 23 and --
Speaker: Was it dissolved?
David W. Louisell : There was no explicit dissolution of it that I can find indicated in the record.
William J. Brennan, Jr.: [Inaudible] do we have a judgment?
David W. Louisell : Well, this is another unusual thing, yes, you do have a judgment or if not a judgment, something equally as appealable, but let me point out to you that we hovered this in our supplemental brief.
William J. Brennan, Jr.: For example only recently, we dismissed that view they contained from three judges, [Inaudible] because while there was an opinion and the opinion --conclusion submitted in the opinion is not embodied in the judgment [Voice Overlap] --
David W. Louisell : I believe that is correct but a very important distinction is apparent, it was at the Goldstein case, a very recent --
William J. Brennan, Jr.: [Voice Overlap] the Richardson case.
David W. Louisell : Pardon?
William J. Brennan, Jr.: It's the Richardson case, not the Goldstein case, that involved a different question?
David W. Louisell : That involved a declaratory judgment --
William J. Brennan, Jr.: But the point was, it was no -- the case in which we dismissed recently, there was an opinion about the -- that holding in the opinion was not embodied in the judgment. And we held it was a direct appeal, we held it not -- it was not an appealable judgment, and dismissed it.
David W. Louisell : Here is the situation on that as I see it Your Honor. First of all, as we show in the supplemental brief, the appeal from a final judgment here is governed or from an interlocutory order.
William J. Brennan, Jr.: I agree it is but where is it, I can't find that out of the order or --
David W. Louisell : Well, it's in the last paragraph --
William J. Brennan, Jr.: Of the opinion?
David W. Louisell : -- of the Court's opinion. The Court did not comply with Rule 58 that requires the entry of a separate document as a judgment, one of the recent amendments to federal Rule 58. It did not do that but it did specify of course, the entitlement to the injunction and to the declaratory judgment and --
William J. Brennan, Jr.: But then didn't it suspend it pending something in the Texas Legislature [Voice Overlap] --
David W. Louisell : They suspended it pending a meeting of the legislature of Texas. That legislative session did meet and did nothing about this Act.
William J. Brennan, Jr.: And after that nothing was done about the suspension?
David W. Louisell : And nothing was done about the suspension.
William J. Brennan, Jr.: Well --
David W. Louisell : But of course that suspension expired of its own weight by the very terms of what the judge -- the Court had written.
William J. Brennan, Jr.: And you suggest that then converts the last paragraph into a judgment for purposes of a [Voice Overlap] --
David W. Louisell : The last -- certainly he intended as a judgment Your Honor because the very docket entry shows, the docket entry of April 10, 1926, judgment filed and entered. Secondly, even if it isn't a judgment, it is currently an interlocutory order that is explicitly appealable under 28 U.S. Code 1253 and in studying that section, may I suggest you also study 2101 which makes even more clear the appealability of this particular order.
Warren E. Burger: I think we'll suspend for 10 'o clock, Professor Louisell.
David W. Louisell : Thank you.